DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on January 26, 2022:
Claims 1, 3-13, 16-20 are pending;
The double patenting rejection set forth in the previous Office Action is overcome in light of the terminal disclaimer.
Terminal Disclaimer
The terminal disclaimer filed on January 26, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,547,085 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 3-13, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claim 1, none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the lithium secondary battery of at least claim 1 comprising the cathode comprising a cathode active material represented by Formula 3 or 4, anode comprising a carbonaceous anode active material, electrolyte comprising a lithium salt, non-aqueous solvent and monofluorosilane compound represented by Formula 2, wherein the amount of monofluorosilane compound is in a 
Applicant’s arguments, see pages 8-11 of the remarks, filed November 22, 2021, with respect to the 103 rejections set forth in the Office Action mailed August 27, 2021 have been fully considered and are persuasive.  Particularly with respect to the significance of the combination of components recited in claim 1 and the significance of these components; for example, the combination of a carbonaceous anode active material, the particular nickel-rich cathode materials and the particular monofluorosilane in the non-aqueous electrolyte in the amount claimed in claim 1 was shown to have improved characteristics (improvements in both DCIR increase rates and capacity retention, see pages 8-11 of Applicant’s arguments filed November 22, 2021 and corresponding teachings of the specification referenced in Applicant’s arguments).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725